DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed May 27, 2022. Claims 1-5, 7 and 8 are pending, claim 1 is amended, and claim 6 is cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukimoto (US 2012/0180518).
In regards to claim 1, Yukimoto discloses
A distributor (Fig.8a) comprising:
an upstream flow path (20) extending in a first direction (towards the left of the figure); and
a downstream flow path (30) located downstream of the upstream flow path in a refrigerant flow, the downstream flow path having
a branch portion (33) having a first connecting portion (21) connected to the upstream flow path to branch the refrigerant flow from the first connecting portion in a second direction (branch portion 33 branches the refrigerant flow received from first connecting portion 21 vertically towards the pipes Pd) intersecting the first direction,
a bent portion (Pd) having a second connecting portion connected to the branch portion (Fig.8a and Fig.A below, pipe Pd connects to the branch portion 33 at a second connecting portion), the bent portion being located downstream of the branch portion in the refrigerant flow (Fig.8a),
the second connecting portion of the bent portion being located downstream of the first connecting portion of the branch portion in the refrigerant flow (Fig.8a),
the upstream flow path has
a first width (larger width of flow path 20) of a portion disposed upstream of the first connecting portion in the refrigerant flow, and
a second width (smaller width) of a portion connected to the first connecting portion,
the upstream flow path is configured to decrease from the first width to the second width (Fig.8a),
the upstream flow path has a tapered shape continuously decreasing from the first width to the second width (Fig.8a), and
the tapered shape extends to and terminates at the first connecting portion (Fig.8a).

    PNG
    media_image1.png
    703
    761
    media_image1.png
    Greyscale

In regards to claim 2, Yukimoto discloses that, in the second direction, a length between the first connecting portion and the second connecting portion is smaller than or equal to a width of the upstream flow path (Fig.8a, the length between the first connecting portion and the second connecting portion is at least smaller than the first width of flow path 20).
In regards to claim 7, Yukimoto discloses that the first direction is inclined with respect to a direction orthogonal to the second direction (Fig.8a).
In regards to claim 8, Yukimoto discloses
A refrigeration cycle apparatus (Fig.9) comprising a distributor according to claim 1.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that in the second direction, a length between the first connecting portion and the second connecting portion is greater than or equal to a dimension obtained by multiplying a width of the branch portion in the first direction by tan15°.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the bent portion has a first downstream portion, and a second downstream portion located opposite to the first downstream portion with respect to the branch portion, the first downstream portion extends in a positive direction of the first direction, and the second downstream portion extends in a negative direction of the first direction opposite to the positive direction.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a first plate, a second plate, and a third plate as claimed.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763